DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.  Claims 1 and 9 are currently amended; claims 2 and 10 are cancelled; claims 3-8 and 11-20 are previously presented; no claims have been added.  Claims 1, 3-9, and 11-20 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 9, filed 7 July 2022, with respect to “Rejection of claim 1 under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Shah merely discloses that transmitting STATIC-NACK by determining whether RoHC header decompression has failed.   
The examiner respectfully disagrees.  While Shah does teach those aspects, Shah also teaches the additional aspect that in response to determining that the RoHC header decompression has failed to perform a sanity check procedure that results in sane or not sane results.  Based on the results of this check, the STATIC-NACK is then transmitted.  While this is not exactly identical to the claim language of a static field value, it is related in that an additional item is checked that have one of two values/results, where the claim calls this additional item as the static field value and Shah teaches the sanity check result.  Additionally, while the claim as a whole may be described by the applicant’s summary on page 9, the broadest reasonable interpretation of the claim is that the claim contains two mutually exclusive conditional limitations – if the static field value is valid, then transmit a NACK message and receiving a second packet that is compressed and uncompressed, else (static field is invalid) transmit a STATIC-NACK message and receiving a third packet with uncompressed header.  According to MPEP 2111.04, Section II Contingent Limitations, the claimed invention can only be practiced with one of these conditions happening as the static field value are mutually exclusive to each other.  As to the structure for performing the method of the apparatus of claims 1 and 9 are found to be performed on a processor which is mapped in claim 9 and has the necessary structure to perform the if-else logical construct of the claims.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claims 1 is objected to because of the following informalities:  the claims have at least one typo that needs correction.  One such typo is on line 12, where “a second part of dynamic filed” should be “a second part of dynamic field”.  A similar typo is made in independent claim 9.  Appropriate correction is required.  The examiner also respectfully requests the applicant review all of the claims for any other typos that may exist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 8, 9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2015/0280905 A1), hereafter referred Shah, in view of Shi (EP 2,642,788 A1), further in view of Barany et al. (US 2013/0083702 A1), hereafter referred Barany. Shah was cited by applicant’s IDS filed 20 August 2019.

Regarding claim 1, Shah teaches a method for operating a reception end in a wireless communication system, the method comprising:
receiving a first packet from a transmission end (Shah, Fig. 3, [0052]; PDCP receiver receives a PDCP PDU from a PDCP transmitter of another radio node);
deciphering the first packet by using an enciphering parameter (Shah, Fig. 3, [0003]-[0009] and [0052]; the PDCP layer 22 deciphers the PDCP PDU using the HFN which is one of the parameters required by PDCP for ciphering);
detecting a failure in decompression of a header of the deciphered first packet (Shah, Fig. 6, [0061]-[0064]; a RoHC decompression failure may be detected by the RoHC in response to the resulting decompressed packet header which can be due to HFN desynchronization); and
adjusting a value of the enciphering parameter in response to the failure in decompression of the deciphered third packet being detected (Shah, Fig. 3 and 5, [0043] and [0064]; when RoHC decompression failure is due to HFN desynchronization, the system increments the HFN at the PDCP layer 22 in an attempt to repair the HFN desynchronization condition).
While Shah teaches in response to the failure in decompression of the header of the deciphered first packet being detected, determining whether a sanity check procedure returns “sane” or “not sane” (Shah, Fig. 5 and 6, [0055]-[0061]); and in case that the sanity check procedure returns “not sane”, transmitting a STATIC-NACK message (Shah, Fig. 6, [0064]; the sanity check returns “not sane” and the RoHC decompressor generates a STATIC-NACK), Shah does not expressly teach placing the result of a check into an added field and checking that static field value to selectively transmit a STATIC-NACK message.
However, Shi teaches placing the result of a check into an added field (Shi, [0018]; the compressor bears the check code by newly adding fields) and checking that static field value to transmit a STATIC-NACK message (Shi, [0010]; if K2 checks in the received N2 update packets are failed under a static context state, it is required to send the STATIC-NACK to the compressing party).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah to include the above recited limitations as taught by Shi in order to perform request updating on static contexts (Shi, [0010]).
Shah in view of Shi does not expressly teach receiving a third packet in which a header is uncompressed, deciphering the third packet by using the enciphering parameter in response to transmitting the STATIC-NACK message.
However, Barany teaches receiving a third packet in which a header is uncompressed, deciphering the third packet by using the enciphering parameter in response to transmitting the STATIC-NACK message (Barany, Fig. 10, [0080]-[0086] and [0105]; in the NC state, the decompressor transmits a STATIC-NACK message to the compressor and after receiving the STATIC-NAK from the decompressor, the compressor transitions to the IR state and transmits an IR packet to the decompressor in step 20, where in IR-mode, the compressor sends out an IR packet, which contains the fields of the headers in uncompressed format and can be decompressed independently.  The process continue until the decompressor successfully decodes the IR packet and responds with an ACK.  The examiner contends that for the decompressor to successfully decode the IR packet to respond with an ACK implies that the packet would have to be deciphered in the method taught by Shah above (Fig. 3, [0003]-[0009] and [0052]; the PDCP layer 22 deciphers the PDCP PDU using the HFN which is one of the parameters required by PDCP for ciphering).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah in view of Shi to include the above recited limitations as taught by Barany in order to determine when to activate and deactivate uplink SPS (Barany, [0008]).

Regarding claim 9, Shah teaches an apparatus for a reception end in a wireless communication system (Shah, Fig. 8, [0067]; wireless device), the apparatus comprising:
a transceiver (Shah, Fig. 8, [0067]; transceiver 46); and
at least one processor coupled with the transceiver (Shah, Fig. 8, [0067]; processor 42) and configured to:
receive a first packet from a transmission end (Shah, Fig. 3, [0052]; PDCP receiver receives a PDCP PDU from a PDCP transmitter of another radio node),
decipher the first packet by using an enciphering parameter (Shah, Fig. 3, [0003]-[0009] and [0052]; the PDCP layer 22 deciphers the PDCP PDU using the HFN which is one of the parameters required by PDCP for ciphering),
detect a failure in decompression of a header of the deciphered first packet (Shah, Fig. 6, [0061]-[0064]; a RoHC decompression failure may be detected by the RoHC in response to the resulting decompressed packet header which can be due to HFN desynchronization), and
adjust a value of the enciphering parameter in response to the failure in decompression being detected (Shah, Fig. 3 and 5, [0043] and [0064]; when RoHC decompression failure is due to HFN desynchronization, the system increments the HFN at the PDCP layer 22 in an attempt to repair the HFN desynchronization condition).
While Shah teaches in response to the failure in decompression of the header of the deciphered first packet being detected, determine whether a sanity check procedure returns “sane” or “not sane” (Shah, Fig. 5 and 6, [0055]-[0061]); and in case that the sanity check procedure returns “not sane”, transmitting a STATIC-NACK message (Shah, Fig. 6, [0064]; the sanity check returns “not sane” and the RoHC decompressor generates a STATIC-NACK), Shah does not expressly teach placing the result of a check into an added field and checking that static field value to selectively transmit a STATIC-NACK message.
However, Shi teaches placing the result of a check into an added field (Shi, [0018]; the compressor bears the check code by newly adding fields) and checking that static field value to transmit a STATIC-NACK message (Shi, [0010]; if K2 checks in the received N2 update packets are failed under a static context state, it is required to send the STATIC-NACK to the compressing party).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah to include the above recited limitations as taught by Shi in order to perform request updating on static contexts (Shi, [0010]).
Shah in view of Shi does not expressly teach receive a third packet in which a header is uncompressed, decipher the third packet by using the enciphering parameter in response to transmitting the STATIC-NACK message.
However, Barany teaches receive a third packet in which a header is uncompressed, decipher the third packet by using the enciphering parameter in response to transmitting the STATIC-NACK message (Barany, Fig. 10, [0080]-[0086] and [0105]; in the NC state, the decompressor transmits a STATIC-NACK message to the compressor and after receiving the STATIC-NAK from the decompressor, the compressor transitions to the IR state and transmits an IR packet to the decompressor in step 20, where in IR-mode, the compressor sends out an IR packet, which contains the fields of the headers in uncompressed format and can be decompressed independently.  The process continue until the decompressor successfully decodes the IR packet and responds with an ACK.  The examiner contends that for the decompressor to successfully decode the IR packet to respond with an ACK implies that the packet would have to be deciphered in the method taught by Shah above (Fig. 3, [0003]-[0009] and [0052]; the PDCP layer 22 deciphers the PDCP PDU using the HFN which is one of the parameters required by PDCP for ciphering).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah in view of Shi to include the above recited limitations as taught by Barany in order to determine when to activate and deactivate uplink SPS (Barany, [0008]).

Regarding claims 3 and 11, Shah in view of Shi further in view of Barany teaches the method of claim 1 and the apparatus of claim 9 above.  Further, Shah teaches wherein adjusting of the value of the enciphering parameter value comprises:
comparing a parameter value regarding a number of times of failures in decompression with a pre-set reference value (Shah, [0056]; the HFN desynchronization detection and correction function has a parameter for a counter q for the number of consecutive deciphered PDCP PDUs that have failed the sanity check and compares that to a pre-defined de-bounding parameter Q (step 318)); and
when the parameter value regarding the number of times of failures is greater than the pre-set reference value, increasing the enciphering parameter value (Shah, [0056]-[0058]; the HFN is incremented and the counter q is reset).

Regarding claims 4 and 12, Shah in view of Shi further in view of Barany teaches the method of claim 3 and the apparatus of claim 11 above.  Further, Shah teaches further comprising: 
when the parameter value regarding the number of times of failures is greater than the pre-set reference value, resetting the parameter value regarding the number of times of failures (Shah, [0056]-[0058]; the HFN is incremented and the counter q is reset).

Regarding claims 5 and 13, Shah in view of Shi further in view of Barany teaches the method of claim 3 and the apparatus of claim 11 above.  Further, Shah teaches further comprising:
when the parameter value regarding the number of times of failures is less than or equal to the pre-set reference value, increasing the parameter value regarding the number of times of failures (Shah, [0056]; the HFN desynchronization detection and correction function 24 determines whether a counter q is less than Q, if so, the function increments the counter q and discards the PDCP PDU (step 316)); and
dropping the received packet (Shah, [0056]; the HFN desynchronization detection and correction function 24 determines whether a counter q is less than Q, if so, the function increments the counter q and discards the PDCP PDU (step 316)).

Regarding claims 6 and 14, Shah in view of Shi further in view of Barany teaches the method of claim 3 and the apparatus of claim 11 above.  Further, Shah teaches further comprising:
deciphering the third packet by using the increased enciphering parameter value (Shah, [0059]; notably when deciphering the next received PDCP PDU, the new or incremented HFN is utilized); and
when decompression of the header of the deciphered third packet fails, increasing the increased enciphering parameter value again (Shah, Fig. 3, [0043] and [0052]-[0059]; the process returns to step 300 and repeated for each successive received PDCP PDU, including when RoHC decompression failure is due to HFN desynchronization, the system increments the HFN at the PDCP layer 22 in an attempt to repair the HFN desynchronization condition).

Regarding claims 8 and 18, Shah in view of Shi further in view of Barany teaches the method of claim 6 and the apparatus of claim 14 above.  Further, Shah teaches further comprising, 
when decompression of the header of the deciphered third packet succeeds, resetting the parameter value regarding the number of times of failures in decompression (Shah, [0055]; if the sanity check declares a “sane” condition for the deciphered PDCP PDU, the HFN desynchronization detection and correction function resets all HFN desynchronization parameters including counters q and p).

Regarding claims 16 and 19, Shah in view of Shi further in view of Barany teaches the method of claim 1 and the apparatus of claim 9 above.  Further, Shah teaches wherein the decompression is performed by a robust header compression (ROHC) compression technique (Shah, [0035]; PDCP layer supports header compression using RoHC protocol).

Regarding claims 17 and 20, Shah in view of Shi further in view of Barany teaches the method of claim 1 and the apparatus of claim 9 above.  Further, Shah teaches wherein the enciphering parameter comprises a hyper frame number (HFN) (Shah, Fig. 3 and 5, [0043] and [0064]; when RoHC decompression failure is due to HFN desynchronization, the system increments the HFN at the PDCP layer 22 in an attempt to repair the HFN desynchronization condition).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Shi further in view of Barany as applied to claims 6 and 14 above, and further in view of Parron et al. (US 2018/0007113 A1), hereafter referred Parron.

Regarding claims 7 and 15, Shah in view of Shi further in view of Barany teaches the method of claim 6 and the apparatus of claim 14 above.  Further, Shah teaches further comprising:
when decompression of the header of the deciphered third packet succeeds, transmitting information regarding the success in decompression to the transmission end (Shah, Fig. 6, [0061]-[0062]; if there was no RoHC decompression failure, the sanity check procedure returns a “sane” condition in step 404 and the STATIC-NACK flag is false).
Shah in view of Shi further in view of Barany does not expressly teach receiving a fourth packet whose header is compressed from the transmission end.
However, Parron teaches further comprising:
receiving a fourth packet whose header is compressed from the transmission end (Parron, [0050]; the PDU is forwarded to the PDCP layer including a compressed header).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah in view of Shi further in view of Barany to include the above recited limitations as taught by Parron in order to maintain receiving data quality (Parron, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416